This cause having heretofore been submitted to the Court upon the transcript of the record of the order herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order; it is, therefore, considered, ordered and decreed by the Court that the said order of the Circuit Court be, and the same is hereby affirmed.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur.
             ORDER AMENDING JUDGMENT OF AFFIRMANCE. Entered December 11, 1931.
It is considered, ordered and adjudged by the court that the judgment of affirmance heretofore entered in above cause of October 23, 1931, be amended by adding thereto the following language: "With permission to the appellants, defendants in the court below, to file such further pleadings or proceedings in said cause as they may be advised within such time as may be fixed by said Circuit Court."
ALL CONCUR.